Citation Nr: 1034000	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-37 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a right 
ankle sprain and, if so, entitlement to service connection for 
such disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a left 
ankle sprain and, if so, entitlement to service connection for 
such disability. 

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back strain and, if so, entitlement to service connection for 
such disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's application to reopen his 
previously denied service connection claims.  

The Veteran requested and was scheduled for a hearing before the 
Board at the RO in March 2010.  However, as he failed to appear 
and has not requested that the hearing be rescheduled, his hearing 
request is considered to have been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

As discussed below, the Board finds that new and material evidence 
has been received sufficient to reopen all three previously denied 
claims.  However, the issues of whether service connection is 
warranted for a right ankle strain, left ankle strain, and low 
back strain, or the merits of the claims, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claims for a right ankle 
strain, left ankle strain, and low back strain were denied in an 
October 2005 rating decision, he was notified of such denials and 
his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial of each of the 
Veteran's claims is neither cumulative nor redundant of the 
evidence of record at that time and, when presumed credible, 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The October 2005 denial of the Veteran's service connection 
claim for a right ankle strain was final; and new and material 
evidence has been received sufficient to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (2009). 

2.  The October 2005 denial of the Veteran's service connection 
claim for a left ankle strain was final; and new and material 
evidence has been received sufficient to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (2009).

3.  The October 2005 denial of the Veteran's service connection 
claim for a low back strain was final; and new and material 
evidence has been received sufficient to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  However, as the 
Board's decision herein to reopen the previously denied claims 
for a right ankle strain, left ankle strain, and low back strain 
is completely favorable, no further action is required to comply 
with such provisions in this regard.  

The Veteran's claims for a right ankle strain, left ankle strain, 
and low back strain were initially denied in an October 2005 
rating decision, based on a determination that the evidence of 
record failed to establish a diagnosed chronic disability.  As the 
Veteran was notified of these adverse determinations and did not 
appeal, that decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2007, the Veteran applied to reopen his previously 
denied claims.  A threshold consideration in any case concerning a 
previously denied claim is whether new and material evidence has 
been received sufficient to reopen such claim.  38 U.S.C.A. § 
5108; see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  All evidence is presumed credible for the 
purpose of determining whether new and material evidence has been 
received.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

In this case, evidence received since the last final denial of 
the Veteran's claims includes VA treatment records reflecting 
ongoing treatment for chronic instability and sprains of the 
bilateral ankles, as well as chronic low back pain with 
intermittent severe muscle spasms and sacroilitis.  The Veteran 
received physical therapy and was provided braces to wear on his 
ankles while on rough terrain.  See, e.g., treatment records 
dated in December 2006, March 2007, July 2007, May 2008.  This 
evidence has not previously been considered by agency 
decisionmakers, and it relates to an unestablished fact necessary 
to substantiate the Veteran's claim, namely, the existence of a 
chronic disability.  Further, when presumed credible, such 
evidence raises a reasonable possibility of substantiating the 
Veteran's claims.  In particular, there is evidence of a possible 
chronic disability in addition to pain alone.  But cf. Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection may 
be granted).  As such, the Board finds that new and material 
evidence has been received sufficient to reopen the previously 
denied claims for a right ankle strain, left ankle strain, and 
low back strain.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the service 
connection claim for a right ankle strain is reopened.

New and material evidence having been received, the service 
connection claim for a left ankle strain is reopened.

New and material evidence having been received, the service 
connection claim for a low back strain is reopened.


REMAND

Further development is necessary for a fair adjudication of the 
merits of the service connection claims.  Although the Board 
regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In particular, service treatment records reflect several 
instances of treatment for bilateral ankle pain and shin splints.  
See, e.g., records dated in August 2000, August 2001, November 
and December 2002.  Additionally, the Veteran reported at his 
April 2005 separation examination that he had one year of low 
back pain during deployment that was exacerbated by heavy 
equipment but had not been evaluated.  Further, as noted above, 
recent VA treatment records document chronic pain as well as 
chronic strain and instability of both ankles, and chronic pain 
with intermittent severe muscle spasms and sacroilitis affecting 
the low back.  Further, an August 2005 VA examiner diagnosed the 
Veteran with chronic right ankle strain, chronic left ankle 
strain, and chronic low back strain with possible early 
degenerative disc disease.  However, the nature and etiology of 
any current chronic disabilities remains unclear.  Therefore, 
upon remand, the Veteran should be scheduled for a VA examination 
to obtain further evidence in this regard.

In addition, it appears that there may be outstanding treatment 
records pertaining to the Veteran's claims.  Specifically, the 
August 2005 VA examiner refers to records from the Bristol 
Regional Medical Center, including x-rays of the low back dated 
in May 2005.  It is not clear whether these are private or VA 
treatment records, but they are not in the claims file.  As such, 
upon remand, the Veteran should be requested to identify all 
private and VA treatment for his claimed disabilities since 
separation from service, and appropriate requests should be made 
to obtain any outstanding records.  Any identified, available 
records should be associated with the claims file prior to 
scheduling the Veteran for a VA examination.

Development and readjudication upon remand should reflect 
consideration of the competency of certain lay evidence.  In 
particular, the Veteran is competent to testify that he sustained 
an injury during service where such issue is factual in nature.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the 
Veteran is competent to testify to a lack of observable symptoms 
(such as pain) prior to service, continuity of such symptoms 
after in-service incident, injury, or disease, and receipt of 
medical treatment for such symptoms.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The 
Board and the agency of original jurisdiction, as fact finders, 
retain the discretion to make credibility determinations and 
weigh the lay and medical evidence submitted.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
competent lay evidence may be rejected only if it is deemed not 
credible, and lay evidence cannot be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  McLendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006); Buchanan, 451 F.3d at 
1337.



Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of a right ankle disorder, left ankle 
disorder, or low back disorder; and to 
complete an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for each non-VA provider.  After 
obtaining the necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to any records from the Bristol 
Regional Medical Center dated in 2005, and 
any VA treatment records dated from July 
2008 forward.  All requests and all 
responses, including negative responses, 
must be documented.  All records received 
should be associated with the claims file.  
If any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current chronic disability 
affecting the right ankle, left ankle, or 
low back.  The entire claims file and a 
copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted, to 
include both musculoskeletal and 
neurological symptoms, as appropriate.  
The examiner is requested to respond to 
the following:

(a)  Identify all chronic 
disabilities affecting the right 
ankle, left ankle, or low back, as 
well as all manifestations of each 
disability.  

(b)  For each diagnosed disability, 
state whether it is at least as 
likely as not (probability of 50 
percent or more) that such disability 
was incurred in or aggravated by 
active duty service.  Further, if 
arthritis or any organic disease of 
the nervous system is diagnosed, 
state whether it is at least as 
likely as not that such disability 
manifested to a degree of at least 10 
percent within one year following 
separation from service, or by June 
2006.

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If an opinion as to 
any of these matters cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claims based on all 
evidence of record.  Such readjudication 
should reflect consideration of the 
competency and credibility of certain lay 
evidence, as summarized above.  Further, 
all potential theories of service 
connection should be considered, to 
include presumptive service connection for 
a chronic disability under 38 C.F.R. 
§§ 3.307 & 3.309, as appropriate.  If the 
claims remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


